Citation Nr: 0942143	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-32 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 2, 
2004 for service connection for a heart murmur with 
concentric left ventricular hypertrophy, mitral valve 
prolapse.  

2.  Entitlement to a disability rating in excess of 30 
percent for the service-connected heart murmur with 
concentric left ventricular hypertrophy, mitral valve 
prolapse.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck and upper back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had honorable active service from January 1981 to 
January 1984 and non-qualifying service from March 1987 to 
April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issues of entitlement to a disability rating in excess of 
30 percent for the service-connected heart murmur with 
concentric left ventricular hypertrophy, mitral valve 
prolapse, and entitlement to service connection for a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a heart murmur was denied by the 
RO in a rating decision of March 1984.  In September 1986, 
the Veteran withdrew his appeal of that decision.  The last 
final denial of the claim for service connection for a heart 
murmur was in August 1991.  

2.  At the time of the March 1984 decision, the evidence 
indicated that the Veteran had a functional heart murmur 
without heart disease.  The evidence of record at the time of 
the August 1991 RO action had not significantly changed.  

3.  On January 2, 2004, the RO received the Veteran's request 
to reopen his claim for service connection for a heart 
murmur.  There is no record of a heart disorder claim between 
August 1991 and January 2004.  

4.  In February 2004, a VA heart examination indicated that 
the murmurs were disease related and in May 2004, a medical 
opinion indicated that the heart disease was related to 
service.  

5.  In August 1990, the RO denied the Veteran's claim for 
service connection for a neck and upper back injury.  He was 
notified in September 1990 and did not appeal.  

6.  Evidence of record at the time of the August 1990 rating 
decision included a private medical report of treatment for a 
neck injury and VA clinical records reflecting complaints of 
spasms in the neck and upper back, without a current 
diagnosis.  There was no competent evidence linking the 
current complaints to service.  

7.  The evidence presented since the August 1990 RO decision 
is cumulative.  There is still no competent medical evidence 
that a current neck or upper back disability is linked to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
2, 2004 for service connection for a heart murmur with 
concentric left ventricular hypertrophy, mitral valve 
prolapse have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  

2.  The August 1990 RO decision denying service connection 
for a neck and upper back injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

3.  Evidence received since the RO's 1990 decision is not new 
and material and the Veteran's claim of entitlement to 
service connection for a neck and upper back injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Effective Date Earlier Than January 2, 2004 for Service 
Connection for a Heart Murmur with Concentric Left 
Ventricular Hypertrophy, Mitral Valve Prolapse

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required for the initial claim of service connection for a 
heart murmur.  Service connection was subsequently granted 
for a heart murmur with concentric left ventricular 
hypertrophy, mitral valve prolapse, and the Veteran appealed 
the initial rating and effective date.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).  Therefore, no further 
notice is needed.  

The Board notes that the Veteran was not provided the notice 
as to ratings and effective dates required by the Court in 
its holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
until after that decision in March 2006.  Nevertheless, the 
Veteran was not prejudiced by late notice because he had 
actual knowledge of his right to appeal the rating and 
effective date assigned, and he did so.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing examinations.  Thus, 
the Board finds the effective date issue ready for 
adjudication.  The rating will be remanded as discussed 
below.  

Discussion

In his June 2004 notice of disagreement (NOD), the Veteran 
asserted that his disabilities were all caused by the same 
accident in service, in 1983.  He asserted that he should be 
compensated from October 1983, when he was injured.  The 
Board initially notes that under the law, the earliest 
effective date for compensation is the day after a veteran 
completes active service.  38 U.S.C.A. § 5110 (West 2002).  
Since the Veteran's last day of active service was January 8, 
1984, the earliest possible effective date under the law 
would be January 9, 1984.  See 38 U.S.C.A. § 5100(b)(1).  

Further, in his June 2004 NOD, the Veteran wrote that since 
VA acknowledged that it made a mistake in 1984, the rating 
should be retroactive to 1983.  Review of the record does not 
show that the RO or any branch of VA has acknowledged that a 
mistake was made in 1984.  Reopening and allowing a claim on 
the basis of new and material evidence, as was done in this 
case, is not the acknowledgement of a mistake in the original 
decision.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  If 
there is clear and unmistakable error (CUE) in an RO 
decision, that error can be corrected and retroactive 
benefits paid from the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. §§ 3.102, 3.400(k) 
(2009).  But, CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, the Veteran has merely asserted that a mistake 
was made in 1984.  While he has disagreed with how the facts 
were weighed in 1984, he has not identified any clear and 
unmistakable error at that time.  He has not pointed to any 
facts, as they were known at the time, that were not before 
the adjudicator.  He has not identified any statutory or 
regulatory provisions extant at the time that were 
incorrectly applied.  Other than simply asserting the claim 
should have been allowed, he has not revealed any error that 
is "undebatable."  Most importantly, since this claim was 
allowed on new evidence, he has not explained how the record 
and law that existed in 1984 would have supported his claim.  

At the time of the 1984 RO denial of service connection for a 
functional heart murmur, the evidence contained the report of 
a December 1983 examination for separation from service.  It 
reflected the presence of a functional heart murmur.  The 
examining physician specified that there was no evidence for 
mitral valve prolapse (MVP), citing an echocardiogram study 
that was normal.  At this point it should be noted that not 
every medical condition is a disability for which 
compensation is payable.  38 C.F.R. § 3.303(c), 4.9 (2009).  
Compensation is only authorized for disabilities due to 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
VA records show that, in January 1984, the Veteran was 
afforded a VA cardiology consultation.  It was noted that he 
had a chest injury in service and a systolic murmur was 
heard.  The possibility of a MVP was considered but an 
echocardiogram was normal.  The Veteran currently had no 
symptoms of cardiac insufficiency or ischemia.  

At the time of the 1984 RO decision, there was no competent 
medical evidence to support the claim.  All of the competent 
medical evidence was against the claim.  There was a medical 
opinion that the heart murmur was functional in nature and 
that there was no evidence of MVP.  This was supported by 
test results.  Thus, the preponderance of evidence at that 
time was clearly against the claim and there was no error in 
the denial.  

The Veteran initiated an appeal of the 1984 decision but 
withdrew the appeal.  In May 1991, he again claimed service 
connection for a chest injury with resultant heart murmur.  
In June 1991, he was sent a letter notifying him that his 
claim for service connection for a heart murmur was 
previously denied.  He was told that to reopen his claim he 
would have to submit evidence not previously considered 
showing the condition was incurred or aggravated by active 
duty.  No response was received by the RO.  In August 1991, 
the RO informed the Veteran that it had again denied the 
claim for service connection for a heart murmur, which was 
previously denied.  He was told that new and material 
evidence was needed to reopen the claim.  The Veteran did not 
appeal that decision.  

It was not until January 2, 2004, that the RO received 
another request to reopen the heart claim.  The RO reviewed 
VA clinical records and had the Veteran examined.  In 
February 2004, test results were abnormal.  The summary 
showed concentric left ventricular hypertrophy and impaired 
left ventricular relaxation.  Diagnoses were mitral 
regurgitation, aortic insufficiency, and coronary diastolic 
dysfunction.  This was the first competent medical evidence 
that the Veteran had a heart disability within the meaning of 
the laws providing compensation benefits.  A May 2004 
addendum opinion linked the heart disability to service.  
This was the first competent medical evidence that the 
Veteran had a heart disability linked to service.  The 
February 2004 examination and May 2004 opinion were new and 
material evidence.  On the basis of this new and material 
evidence, the claim was reopened and allowed.  

While the Veteran may feel that benefits should be effective 
from the date of injury, Congress, in providing benefits, 
specifically provided for this sort of situation.  It 
provided that decisions by the RO were final but could be 
reopened if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence 
is received and the claim is reopened and allowed, benefits 
will be effective in accordance with facts found, but shall 
not be earlier than the date of receipt of the application to 
reopen.  38 U.S.C.A. § 5110(a) (West 2002).  See also 
38 C.F.R. § 3.400(q)(2) (2009).  Thus, the correct effective 
date in this case is January 2, 2004, the date the RO 
received the Veteran's application to reopen his heart 
disability claim.   

Whether New and Material Evidence Has Been Received to Reopen 
a Claim of Entitlement to Service Connection for a Neck and 
Upper Back Disorder

Duties to Notify and Assist

As discussed above, in accordance with VCAA, VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  In December 2003, the Veteran was sent a notice 
that complied with the requirements of VCAA.  The letter 
notified him of the evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Specifically, he was told that new and 
material evidence was needed to reopen the claim and it was 
explained what was meant by new and material evidence.  
Significantly, he was told what was lacking in the evidence 
at the time of the previous decision and what type of 
evidence was needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Discussion

On September 14, 1990, the RO notified the Veteran of an 
August 28, 1990 decision that denied service connection for a 
neck and upper back injury.  Over a year passed.  The Veteran 
did not file a timely appeal and that August 1990 decision 
was final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 2002).  In this case, the Veteran filed 
another claim for service connection for both sides of his 
lower back and upper back in December 2003.  

For claims to reopen, received after August 29, 2001, the 
regulation provides that:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed a claim, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make is whether the 
Veteran has submitted new and material evidence to reopen 
this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

At the time of the August 1990 denial, the evidence included 
the service treatment records.  There was also a March 1990 
letter from a private chiropractor stating that the Veteran 
was under his care from February 1990 to the present for a 
neck injury.  The source of the injury was not mentioned; nor 
was there any indication it was related to service.  

The record in August 1990 also contained VA clinical records.  
In October 1989, the Veteran complained of muscle spasm in 
his neck and the upper part of his back.  In January 1990, he 
had flu symptoms and complained of muscle spasm in his back.  
On both occasions, the diagnosis was musculoskeletal pain.  
There was no indication it was related to service.  Also in 
evidence was the Veteran statement of March 1990 to the 
effect that the injury to his back and right side occurred 
while doing a performance test in April 1987.  Since the 
character of his discharge from the second period of service 
does not qualify him for benefits based on that period, the 
Veteran's statement is against the claim.  

The Veteran has reported having VA treatment since the August 
1990 denial and these records have been obtained.  In April 
2003, it was noted that he had a lumbar muscle strain in 
September 2002.  In September 2003, he had a few scattered 
macules on his trunk, arms, and neck.  No other neck 
complaints or findings were noted.  

A VA clinical record for December 2003 shows the Veteran 
complained of having burning pains in his back in the 
bilateral lumbar and upper right areas, for 2 weeks and 
intermittently over the years.  He said that he had been 
injured in the ribs by a dump truck in service in 1983.  The 
clinician noted that the Veteran did not appear to be in pain 
and sat in a relaxed manner.  His back had normal flexion and 
extension without apparent discomfort.  He was able to lie 
down and sit up on the examination table without apparent 
discomfort.  There was no resistance to straight leg raising.  
The assessment was intermittent lumbar muscle pain.  There 
was no neck or upper back diagnosis.  

VA clinical records for 1984 and 1986 were received in 
January 2004.  In January 1986, the Veteran reported a 
problem with low back pain radiating to his middle upper 
back.  The pain had begun the previous Friday evening.  He 
denied any injury.  He reported that the symptoms felt like 
muscle spasms and occurred with deep breathing.  Examination 
was essentially negative with no deep muscle spasm.  The 
assessment was no apparent distress.  Subsequently, in March 
1986, the Veteran was seen at the general medical clinic with 
complaints of gas.  There were no neck or back complaints or 
findings.  

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
At the time of the August 1990 denial, there was no competent 
medical evidence that the Veteran had residuals of a neck and 
upper back injury; and there was no competent medical 
evidence that such injury residuals were linked to service.  
Now, there is still no competent medical evidence of 
residuals of a neck or upper back injury; and there is still 
no competent medical evidence that such injury residuals were 
linked to service.  We are left with the Veteran's lay 
statements and those are redundant and cumulative of his 
previous statements.  There is simply nothing that would meet 
the regulatory definition of new and material evidence.  
Consequently, the claim cannot be reopened.  The claim for 
service connection for neck and upper back disorder remains 
denied.  


ORDER

An effective date earlier than January 2, 2004 for service 
connection for a heart murmur with concentric left 
ventricular hypertrophy, mitral valve prolapse is denied.  

In as much as new and material evidence has not been 
received, the petition to reopen a claim of entitlement to 
service connection for a neck and upper back disorder is 
denied.  


REMAND

The Veteran had a VA heart examination in February 2004.  
This examination and the subsequent opinion focused on 
questions pertaining to the issue of service connection.  
They did not provide sufficient information to rate the 
disability.  Specifically, diseases of the heart, including 
valvular heart disease, are rated on the basis of metabolic 
equivalents or METs.  38 C.F.R. § 4.104.  The February 2004 
examination and subsequent opinion did not offer an opinion 
as to METs; nor can we find that information anywhere in the 
claims folder.  Consequently, a remand is required to examine 
the Veteran to determine his METs.  

VA clinical notes of December 2003 reflect an assessment of 
intermittent lumbar muscle pain for the Veteran's low back 
complaints.  Where there is a medical diagnosis and the 
claimant's statements indicate it may be linked to service, a 
medical opinion will be considered necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the issues of entitlement to a disability rating 
in excess of 30 percent for the service-connected heart 
murmur with concentric left ventricular hypertrophy, mitral 
valve prolapse and entitlement to service connection for a 
low back disorder are REMANDED for the following action:

1.  The Veteran should be scheduled for 
a cardiovascular examination for rating 
purposes.  The claims folder should be 
made available to the examiner for 
review.  Any tests or studies that may 
be needed should be done.  All current 
manifestations of the service-connected 
heart disability should be reported in 
detail.  Specifically, the Veteran 
should be tested to determine his METs.  
If exercise testing for METs cannot be 
done for medical reasons, an estimation 
by a medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such a 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.  

2.  The Veteran should be scheduled for 
an examination of his lower back.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
done.  The examiner should express an 
opinion on the following:  

a. What is, at least as likely as not, 
the correct current diagnosis for the 
Veteran's low back disorder?  

b.  Is the Veteran current low back 
disorder at least as likely as not the 
result of injury during the Veteran's 
active service from January 1981 to 
January 1984?  Please explain the 
reasons for the opinion.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If either of these 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


